NON-FINAL REJECTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25-30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. U.S. Patent Application Publication No.: 2013/0109562 A1.
Wong et al. a multi-functional composition of matter that is useful for injection into a flue gas stream to rapidly and efficiently remove mercury from the flue gas stream. The multi-functional composition of matter may include a fixed carbon sorbent and minerals, halogens in the form of halide salts, as well as other physical and chemical 
Wong et al.’s independent claim 1 reads as followed: “A multi-functional composition of matter, comprising at least about 20 wt. % and not greater than about 75 wt. % fixed carbon, at least about 20 wt. % and not greater than about 50 wt. % minerals, at least about 1 wt. % and not greater than about 15 wt. % of a halogen, and at least about 3 wt. % and not greater than about 12 wt. % aqueous-based solubilizing medium, wherein: the multi-functional composition of matter has a median particle size of not greater than about 15 micron; the multi-functional composition of matter has a sum of micropore volume plus mesopore volume that is at least about 0.2 cc/g; and the ratio of micropore volume to mesopore volume is at least about 0.7 and is not greater than about 1.5.” 
Wong et al.’s fix carbon component is deemed to read directly on Applicant’s “activate carbon” sorbent component of dependent claim 35 even though Wong et al. does not seem to directly quantify the surface area of his fix carbon component. Wong et al. nevertheless, discloses that the fix carbon component has a very large surface area which he says is highly advantageous, see sections, [0030], [0032], [0034]-[0035], [0046] and [0051]. Furthermore, since Wong et al.’s fix carbon component is disclosed to have the same particle size range and the same total pore volume of at least about 0.20 cc/g, it is held that the surface area of said fix carbon must correspond to Applicant's claimed surface area because a compound and its properties are inseparable.  The further addition of halogen can be added to the fix carbon sorbent, see section [0043] and [0051]-[0054] and Examples.
In another characterization, the minerals of the multi-functional composition of matter are native to a feedstock that is used for the manufacture of the multi-functional composition of matter. In another characterization, the multi-functional composition of matter comprises of minerals from the group consisting of calcium-containing minerals, potassium-containing minerals, iron-containing minerals, silicon-containing minerals, silicate-containing minerals, sodium-containing minerals, tin-containing minerals, zinc-containing minerals, magnesium-containing minerals, alumino-silicate containing minerals and combinations thereof. In one particular characterization, the minerals comprise oxide minerals. In another characterization, the minerals comprise at least 1 wt. % iron-containing minerals.” [Emphasis added]. Also see sections [0015]-[0016], [0039]-[0040], and claims 16-18. 
In the above listing of minerals, minerals such as iron-containing minerals, tin-containing minerals and zinc-containing minerals would read on applicant’s “ancillary catalyst”, whereas minerals such as calcium-containing minerals, potassium-containing minerals, magnesium-containing minerals, alumino-silicate containing minerals etc.  would read on applicant’s “catalytic promoter component”. 
Wong et al. can be said to differ from applicant’s claimed method in that there does not seem to be a direct teaching (i.e. by way of an example) to where a catalyst component (e.g. iron or compounds or iron, such as iron oxides), is actually used in conjunction with the fixed carbon sorbent. Wong et al.’s examples use a process 
Nevertheless, it would have been obvious to one having ordinary skill in the art to use Wong et al.’s disclosure of section [0038] wherein it is disclosed that a portion of the minerals (e.g. iron or compounds or iron) may be separately added to the multi-functional composition, as motivation to do just that. Furthermore, in light of Wong et al.’s specific teaching, as set forth in [0014] and claim 18, one having ordinary skill in the art would be highly motivated to select at least 1% by weight of iron-containing minerals, such as iron oxides. It is obvious that to make Wong et al.’s composition wherein iron or an iron compound is separately added, some sort of dispersing step (e.g. using dry mixing or using a slurry) of the ancillary catalyst component with a carbonaceous sorbent would have to have occurred to make the composition. Both said types of contacting steps are notoriously well known in the art and cannot be considered inventive outside a showing of unexpected and superior results. 
Said iron-containing minerals read directly on applicant’s “ancillary catalyst” component and said concentration amount of at least 1% by weight falls within applicant’s limitation of “wherein an amount of the ancillary catalyst component is at least 0.001 wt. % and not greater than about 20 wt.%.”, as set forth in all independent claims. Said is true not with-standing Wong et al.’s requirement that his composition as a whole contains “at least about 20 wt. % and not greater than about 50 wt. % minerals,”.  The fact of the matter is that most of Wong et al.’s listed minerals in section [0014] and claim 16, DO NOT contain a metal species that would function as an oxidizing catalyst for one or more contaminants in a flue gas. Examples of such are  in the multi-functional composition, wherein said mineral comprises say 29 weight percent in the multi-functional composition of a non-catalytic mineral (e.g. calcium sulfate, silica, silicate, etc.) and 1 weight percent in the multi-functional composition of an iron oxide mineral which would function as a catalyst for oxidizing contaminants such as mercury. In fact, Wong et al. section [0014] and claim 18 provide motivation for such a situation. 
Furthermore, applicant’s concentration limitation of independent claim 21 is worded as: “wherein the sorbent composition comprises at least 0.001 wt. % and not greater than about 20 wt.% of the ancillary catalyst component.” [Emphasis added]. It is well known that the use of the modifying word “about”, prior to the listing of applicant’s concentration limit, directly opens up the claim concentration limit to amounts that reads on 20 wt.% and even amounts that are somewhat less than 20 wt.%. Applicant’s attention is also drawn to the fact that Wong et al.’s discloses: “at least about 20 wt. % and not greater than about 50 wt. % minerals,”, in his sorbent composition, see claim 1. Thus Wong et al.’s claimed mineral concentration range also reads on an amount of 20 wt.% and even amounts that are somewhat less than 20 wt.%! It is not inventive to merely follow the direct suggestion of a prior-art reference. 


Pollack et al. teach methods and systems for reducing mercury emissions are provided herein. The methods, generally, include the steps of burning a heavy metal containing fuel source and introducing sorbent materials and introducing one or more halogen compounds into the combustion chamber and/or exhaust stream to remove the heavy metal, see abstract. The sorbent material is preferably activated carbon, wherein the activated carbon fully meets all of applicant’s claimed physical characteristics, see column 7, lines 32 to column 8, lines 19. The activated carbon itself or the coal fuel source can optionally be contacted with the halogen compound, such as calcium chloride, calcium bromide, magnesium chloride and/or a calcium-containing compound (e.g. calcium oxide) or magnesium-containing compound in combination with a halogen source, prior to the actual process of removing contaminations from a waste stream, see column 5, lines 18-67 and especially column 9, lines 26-62 and Examples 1-2. Examples 1-2 teach adding calcium bromide onto coal fuel prior to its combustion. During the combustion of the coal, activated carbon (e.g. PAC 6 having a particle size of 6 um) is injected into the ductwork of the power plant so as to be in contact with the contaminated generated flue gas in order to adsorb mercury.
Pollack et al. differs from applicant’s claimed invention in that Pollack et al. does directly teach contacting the coal fuel source with a metal species or a precursor to said metal species that reads on Applicant’s claimed metal species of Fe, Cu, Mn, Pd, Au, Ag, Pt, Ir, V, Ni, Zn, Sn, Ti and/or Ce, as set forth in applicant’s independent claim 38.
Wong et al. has been described above. Please note that calcium-containing compound (e.g. calcium oxide) and magnesium-containing compounds are deemed to function as catalyst components which is evidenced by the disclosure of Wong et al. U.S. Patent Application Publication No.: 2013/0109562 A1 in section [0039]. Wong et al. section [0039] further discloses the functional equivalence between calcium oxide and various iron oxides as catalysts. 
It would have been obvious to one having ordinary skill in the art to use Wong et al.’s disclosure of the functional equivalence between calcium oxide and various iron oxides as catalysts, as motivation to actually substitute an iron oxide catalyst in lieu of a calcium oxide catalyst in Pollack et al.’s process of contacting the coal fuel source prior to its combustion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23 and 25-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,449,492. Although the claims at issue are not identical, they are not patentably distinct from each applicant’s method step of dispersing an ancillary catalyst component with a carbonaceous sorbent is not deemed to be a patentable method step over the sorbent composition claimed in U.S. Patent No. 10,449,492. The sorbent composition claimed in independent claim of U.S. Patent No. 10,449,492 claims a sorbent composition comprising an ancillary catalyst component with a carbonaceous sorbent. To make said composition some dispersing step (e.g. using dry mixing or using a slurry) of the ancillary catalyst component with a carbonaceous sorbent would have to have occurred to make the composition. 
Also note that U.S. Patent No. 10,449,492 dependent claim 8, claims that the sorbent has a mean particle diameter (D50) of not greater than 20 um. Also note that U.S. Patent No. 10,449,492 dependent claim 10, claims substantially no halogen in the sorbent composition. Also note that U.S. Patent No. 10,449,492 dependent claim 10, claims that the sorbent composition comprises at least about 0.001 wt.% of the ancillary catalyst component. Also note that U.S. Patent No. 10,449,492 dependent claim 14, claims that the sorbent composition comprises not greater than about 20 wt.% of the ancillary catalyst component. 



Claim Free of Prior-Art Rejections
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 24 is free of any prior-art rejection 
Claim 31 is free of any prior-art rejection because the disclosure of Wong et al. U.S. Patent Application Publication No.: 2013/0109562 A1 positively requires at least about 1 wt. % and not greater than about 15 wt. % of a halogen, whereas applicant’s claim 31 is limited to where the sorbent composition comprises substantially no halogens. In paragraph [0046] of applicant’s specification, applicant defines the phrase “substantially no halogens” as “i.e. from 0 to not greater than about 0.1 wt. halogens”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764